Mr. Chief Justice Shepard
delivered the opinion of the Court:
Undoubtedly, the commissioners have such powers only as have been delegated to them by Congress. But in this case the delegation seems intended to be complete. Congress, in legislating for the District, sometimes enacts a regulation looking to the public safety, and provides the penalty for its enforcement. Sometimes it may provide a penalty for the enforcement of regulations which it authorizes the Commissioners to make. In the matter of the enactment of building regulations, which require technical knowledge and intimate acquaintance with the many local conditions, Congress expressly delegated to the commissioners not only the power to make the regulations, but also to enforce them.
The law of implied powers, generally, is thus stated by Judge Dillon in his treatise on the law of Municipal Corporations (vol. 2, 5th ed. sec. 610) : “Implied power to annex pecuniary penalties.—Since an ordinance or by-law without a penalty would be nugatory, municipal corporations have an implied power to provide for their enforcement by reasonable and proper fines against those who break them. So, the right to make by-laws gives to the corporation, without any express grant of powrer, the incidental right to enforce them by reasonable pecuniary penalties. What is reasonable depends upon the nature of the offense and the circumstances.”
See also Tiedeman, Mun. Corp. sec. 154; Mobile v. Yuille, 3 Ala. 137, 143, 36 Am. Dec. 441; Goldsmith v. Huntsville, 120 Ala. 182, 185, 24 So. 509; State v. O’Neil, 49 La. Ann. 1171, 1173, 22 So. 352; Bearden v. Madison, 73 Ga. 184, 186; Winooski v. Gokey, 49 Vt. 282.
*186Tbe section quoted above, and which is supported by tl^e cases cited, goes farther than the conditions of this case require. Here the power is given not only to enact regulations, but also to enforce them; and, without affirming or denying the broad proposition, we are of the opinion that the power to enforce clearly included the power to enact all reasonable regulations to secure the enforcement with which the commissioners are charged. The provision of a pecuniary penalty is a reasonable mode of enforcement.
The judgment is right and is—Affirmed.